Proceeding pursuant to section 36 of the Public Officers Law to remove respondent Genevieve E. MacLean from the office of *811village clerk of the Incorporated Village of Valley Stream, Nassau County. Respondent has cross-moved to dismiss the proceeding. Cross motion granted and petition dismissed, with costs to respondent. The record does not establish such intentional wrongdoing, moral turpitude or violation of public trust as to justify removal under section 36 of the Public Officers Law (see Matter of Swope v Kean, 71 AD2d 972; Matter ofDeats v Carpenter, 61 AD2d 320; Matter ofPisciotta v Dendievel, 41 AD2d 949; Matter ofNappi vAmbro, 34 AD2d 979; Matter of Abare v Hatch, 21 AD2d 84; Matter of Beefier v Case, 243 App Div 375; Matter of Luce v Better, 239 App Div 23). Titone, J. P., Laser, Gibbons and Thompson, JJ., concur.